COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Haley


CYNTHIA M. WILLIAMS
                                                                MEMORANDUM OPINION*
v.     Record No. 2851-05-1                                         PER CURIAM
                                                                    MAY 9, 2006
PORTSMOUTH REDEVELOPMENT &
 HOUSING AUTHORITY AND VIRGINIA MUNICIPAL
 GROUP SELF-INSURANCE ASSOCIATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Cynthia M. Williams, pro se, on brief).

                 (Robert A. Rapaport; Kira A. Ligato; Clarke, Dolph, Rapaport,
                 Hardy & Hull, P.L.C., on brief), for appellees.


       Cynthia M. Williams (claimant) appeals a decision of the Workers’ Compensation

Commission finding that her claim, filed on August 20, 2004 seeking temporary total disability

benefits beginning March 8, 2004, was barred by Code § 65.2-708, because she suffered no

additional disability within two years from July 23, 2001, the date for which benefits were last

paid. We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Williams v. Portsmouth Redevelopment & Housing Authority, et al., VWC File

No. 181-60-97 (Sept. 27, 2005). We dispense with oral argument and summarily affirm because




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.1

                                                                                        Affirmed.




       1
         In summarily affirming the commission’s decision, we have considered only the
evidence that was properly before the commission when it rendered its decision. In addition, we
have not considered any issues raised in claimant’s brief that were not raised before the
commission on review. See Rule 5A:18.
                                              -2-